We are getting ever closer to the seventy-fifth anniversary of the United Nations, which was established thanks to victory in the Second World War and our recognition that a collective mechanism for maintaining international peace and security was essential. Unhappily, the events of the Cold War, which began soon after, prevented it from unleashing the full extent of its potential for good. The hope re-emerged almost 30 years ago with the fall of the Berlin Wall, the symbol of two irreconcilably opposed systems. It was the hope that perhaps at last we could turn the page on the pain of wars, cold and hot, and unite our efforts for the benefit of all humankind.
However, we have to admit that despite the fact that thanks to the United Nations we have succeeded in preventing a third world war, there are no fewer conflicts and enmity on the Earth, and new and terrible challenges have emerged — international terrorism, drug trafficking, climate change, illegal migration and a growing gap between rich and poor. Coping with these and many other challenges becomes harder and harder every year, and the international community is only growing ever more fragmented. We believe that the chief reason for this state of affairs is the unwillingness of the countries that declared themselves the victors in the Cold War to consider the legitimate interests of every other State and to accept the objective realities of the course of history. The West is finding it difficult to come to terms with the fact that its centuries-long dominance of world affairs is disappearing. New centres of economic growth and political influence are springing up and becoming stronger, and without them it will be impossible to find sustainable solutions to the world’s problems, which we can address only through the firm foundation provided by the Charter of the United Nations and by balancing the interests of every State.
The leading Western nations are trying to prevent the establishment of a polycentric world, restore their positions of privilege and impose standards of conduct on everyone else based on their own narrow interpretation of liberalism. To put it in a nutshell, they say, “We are liberals and can therefore do anything we want”. In its desire to achieve this, the West recalls international law ever more rarely, and ever more often and more insistently argues for a so-called rules-based order. The aim of the concept of this kind of order is obvious — it is to rewrite the norms of international law that no longer suit the West and replace them with rules that conform to their self-serving schemes, devised based on political expediency, while the West proclaims itself, and itself alone, the undisputed source of legitimacy. For instance, when it is advantageous, the right of peoples to self-determination is important, but when it is not, it is declared to be illegitimate.
These revisionist rules are justified by manipulating the public consciousness, disseminating false information, creating double standards for human rights, suppressing unwelcome media outlets and banning journalism. The West also has apt pupils among its client States in post-Soviet territory. Collective work on an equal footing is being replaced by closed- format meetings held outside the legitimate multilateral frameworks, with approaches agreed on behind closed doors by a select few that are then declared to be multilateral agreements, accompanied by attempts to privatize the secretariats of international organizations and use them to advance non-consensus ideas in order to circumvent universal mechanisms.
The attacks on international law are reaching alarming levels. There has been much talk about the withdrawal of the United States from the Joint Comprehensive Plan of Action for Iran’s nuclear programme, endorsed by Security Council resolution 2231 (2015). Not only has Washington repudiated its obligations under the resolution, it has started demanding that everyone else also play by the United States’ rules and sabotage its implementation. The United States has taken a hard line in its efforts to erode United Nations resolutions on the international legal foundations for a settlement in the Middle East. It has proposed that we await some so-called deal of the century while at the same time it takes unilateral decisions on Jerusalem and the Golan Heights. The possibility of a two-State solution to the Palestinian issue, which is of key significance for satisfying the legitimate aspirations of the Palestinian people and ensuring the security of Israel and the whole region, is under threat.
When members of NATO bombed Libya in open violation of Security Council resolutions, it was clear that they too were guided by the logic of their so-called rules-based order. The result was the destruction of Libya’s statehood, while to this day the international community is grappling with the mess created by the pernicious legacy of NATO’s adventurism, especially for the countries of Africa.
The hidden agendas continue in the counter-terrorism arena. Despite the universally binding Security Council resolutions on listing terrorist organizations, some countries have made it a rule to shield terrorists and even work with them on the ground, as we have seen in Afghanistan, Libya and Syria, for instance. The United States is already saying openly that Hayat Tahrir Al-Sham is a quite moderate group that it can do business with. It also wants to get other members of the Security Council to go along with its unacceptable reasoning, as the recent discussions on the situation in Idlib in Syria showed. And the West also applies its own rules with regard to the Balkans, where it is openly working to undermine Security Council resolutions on the settlements in Kosovo and Bosnia and Herzegovina.
Together with the resolutions of the Security Council, our universal conventions are integral to international law. The West would like to replace them with its rules, too, as happened with the Organization for the Prohibition of Chemical Weapons, whose Technical — and I stress the word “technical” — Secretariat was illegally granted so-called attributive functions as a result of unlawful manipulation and unscrupulous pressure, in direct violation of the Chemical Weapons Convention and the exclusive prerogatives of the Security Council.
The game-playing continues around conventions that require all countries to uphold the linguistic, educational, religious and other rights of their national minorities. Even here our Western colleagues are guided by their rules. They turn a blind eye to blatant efforts to deny national minorities such rights and continue to condone the shameful existence of statelessness in Europe.
Revisionist tendencies with regard to international law are increasingly evident in the sustained attempts to rewrite the history of the Second World War and to justify the growing manifestations of neo-Nazism and the vandalism of monuments to the liberators of Europe and the victims of the Holocaust. The strength of key principles of the United Nations Charter such as non-interference in the internal affairs of others and the inadmissibility of the use or threat of force is also being tested. Attempts are now being made to add Venezuela to the list of countries whose statehood has been violated before our eyes through aggression or foreign-inspired coups. Like an overwhelming majority of the States Members of the United Nations, Russia rejects any attempt to resurrect the rules of the Monroe Doctrine era in Latin America and to effect regime change in sovereign States from outside without shrinking from military blackmail, unlawful coercion and blockades, as is the case with Cuba despite numerous United Nations resolutions.
Next year marks the sixtieth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples, which was adopted on Russia’s initiative. To this day, however, a number of western States are still clinging to the old rules, ignoring the Declaration and other General Assembly resolutions on decolonization that pertain directly to them by retaining their control over former overseas territories.
This November marks another anniversary —20 years since the Charter for European Security and the Platform for Cooperative Security were adopted at the sixth Summit of the Organization for Security and Cooperation in Europe (OSCE). Those documents set out the principles of cooperation for every country and regional organization in the Euro-Atlantic area. Our Heads of States and Governments solemnly declared that no country should pursue its own security at the expense of another. Today, regrettably, the consensus reached back then at the highest level is being replaced by the practices that NATO has adopted as its rules, as it continues to think in terms of seeking out enemies, moving its military infrastructure eastward towards Russia’s borders and increasing its military budgets, although they are already more than 20 times larger than those of Russia. We call for a return to the agreements that establish equal and indivisible security within the OSCE area, which some of Europe’s responsible politicians have spoken out in favour of recently, as was the case at the August meeting of President Putin of Russia and President Macron of France, for instance.
We also need a reliable and open architecture in the Asia-Pacific region. It would be dangerous to yield to the temptation to divide it into conflicting blocs, which would be at odds with the goal of uniting the efforts of every country of the region to respond effectively to the continuing threats and challenges there, including that of resolving the whole complex of issues on the Korean peninsula by exclusively peaceful means.
Tremendous damage has been done to the decades- old system of global strategic stability by the actions of the United States, which, after withdrawing from the Anti-Ballistic Missile Treaty, has now destroyed the Intermediate-Range Nuclear Forces Treaty, with the obedient support of every member of NATO. Now the future of the New Strategic Arms Reduction Treaty (New START) is in question. On top of that, the United States refuses to ratify the Comprehensive Nuclear- Test-Ban Treaty and has lowered the threshold in its doctrinal documents for the use of nuclear weapons. It is also on a course to transform cyberspace and outer space into arenas for military confrontation.
Russia has put forward a number of initiatives to prevent the further escalation of tensions. President Putin announced the decision to refrain from deploying land- based intermediate- and short-range missiles in Europe and other regions as long as the United States does the same. We have urged the United States and NATO to sign up to a moratorium in that regard. We have also repeatedly invited Washington to begin negotiations on extending the New START Treaty. Together with China, we support an agreement on a legally binding document on the prevention of an arms race in outer space. So far the reaction of the United States and its allies to all of these proposals has not been encouraging. We are also disturbed by the protracted lack of a response to a proposal we made to our American colleagues a year ago to adopt a high-level Russian-American declaration on the unacceptability and inadmissibility of nuclear war, a war that by definition no one can win. We call on all Member States to support that initiative.
Today I would like to announce that during the current session of the General Assembly we will introduce a draft resolution on strengthening and developing the system of agreements on arms control, disarmament and non-proliferation. We invite everyone to constructive negotiations. The adoption of such a resolution would represent a major contribution to creating the conditions for a successful Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons next year.
Russia will continue to work diligently to strengthen global security. We are acting with the utmost responsibility in this area by exercising restraint in building our defence capacity, although obviously not at the expense of effectively guaranteeing national security, and in full compliance with international law. We support the consolidation of efforts to combat international terrorism under the auspices of the United Nations. In the interests of mobilizing the potential of regional organizations to suppress the threat of terrorism, Russia convened a ministerial meeting of the Security Council (see S/PV.8626), with the participation of representatives of the Collective Security Treaty Organization, the Shanghai Cooperation Organization and the Commonwealth of Independent States.
One of the most crucial tasks of the international community is developing generally acceptable approaches to regulating the digital arena and understanding the processes related to the development of artificial intelligence. Last year, the General Assembly endorsed the start of substantive work to agree on rules for responsible State behaviour in the information space. On Russia’s initiative it also adopted resolution 73/187, on combating cybercrime. It will be important to work to reach legally binding agreements on every aspect of international information security.
We should also ramp up our efforts to settle the many crises and conflicts all over the world. The main point is to get the parties involved to comply with existing agreements and not to allow them to invent pretexts for refusing to fulfil commitments they have already made. Of course, that also applies to conflicts in the post-Soviet space, including the importance of strict compliance with the provisions of the Minsk package of measures for resolving the crisis in eastern Ukraine.
In Syria, where there have been major successes in the fight against terrorism, the priority now is further advancing the political process, led by the Syrians with the assistance of the United Nations. With the decisive contribution of Russia, Turkey and Iran as guarantors of the Astana format, the Constitutional Committee has been established, as Secretary-General Antonio Guterres announced a few days ago. On the agenda are post-conflict reconstruction and the creation of conditions conducive to the return of refugees. The United Nations system should play a much more active role in this.
In general, however, there are still many problems in the Middle East and North Africa. We have seen what is happening in Libya and Yemen. The prospects for a resolution of the Palestinian peace process and the realization of the Arab Peace Initiative are on the verge of collapse. The attempts to play the Kurdish card, which is potentially a combustible issue for many countries, are alarming. The tensions in the Persian Gulf are being artificially escalated. We call for resolving the existing disagreements through dialogue, without resorting to baseless accusations. This summer we contributed by presenting Russia’s renewed concept for collective security in the region.
Yesterday, in support of the efforts of African States to end the conflicts on their continent, Russia held a Security Council meeting on strengthening peace and security in Africa (see S/PV.8627). In Sochi, at the end of October, we will host the first-ever Russia-Africa Summit, and we hope that its results will enable us to improve the effectiveness of the fight against the current challenges and threats, as well as of the work on the development issues that African countries face.
The reform of the Security Council is aimed at improving the anti-crisis and peacekeeping activities of the United Nations. The realities of our multipolar world mean that our chief task is finding a formula that can end the obvious geopolitical imbalances in the Council’s current composition and expand the representation of African, Asian, and Latin American countries on it, with the broadest possible agreement of Member States.
Dividing lines are damaging to the world economy as well as world politics. The economy’s inclusive growth is being limited as a result of the fact that other rules are replacing the norms of the World Trade Organization — methods involving unfair competition, protectionism, trade wars, unilateral sanctions and blatant abuse of the status of the American dollar. That all leads to the fragmentation of the global economic arena and has a negative impact on people’s lives. We believe that it is essential to return to working constructively together both in entities of the United Nations system and in the Group of 20. We will help to create conditions conducive to that, including through the potential of the BRICS group of countries of Brazil, Russia, India, China and South Africa, of which Russia will assume the pro tempore presidency in 2020.
Together with other like-minded countries, we support harmonizing integration processes. That approach is at the core of President Putin’s initiative in establishing a greater Eurasian partnership made up of the member countries of the Eurasian Economic Union, the Shanghai Cooperation Organization and the Association of Southeast Asian Nations, and which is open to all States in Eurasia, including the European Union member countries. We have already made progress in that direction by linking development plans for the Eurasian Economic Union and the Chinese Belt and Road initiative. The consistent implementation of those efforts will enable us not only to speed up economic growth but also to lay a solid foundation for building a space of peace, stability and cooperation from Lisbon to Jakarta.
In the run-up to the next anniversary of the United Nations, I would like to underline that despite all its trials, the system of a world order centred on the United Nations remains stable and has considerable capacity for resilience. It is a kind of safety net, and if we respect the Charter, it will guarantee humankind’s peaceful development by finding a balance of what are sometimes the very contradictory interests of various countries. Perhaps the main conclusion to be drawn from those 75 years is that States’ experience of non-ideological cooperation in the face of a common threat, gained in the course of that cruellest of wars, is still relevant. Today’s challenges and threats are no less dangerous. Only by working together can we respond to them effectively. Half a century ago, the great Russian scholar, public figure and Nobel laureate Andrei Sakharov wrote, “The division of mankind threatens it with destruction ... If mankind is to step away from the brink, it must overcome its divisions”.
The founding fathers of the United Nations saw its chief task as one of uniting. Let us show ourselves worthy of their legacy and their memory.
